                                                                     Three Bryant Park
                                                                     1095 Avenue of the Americas
                                                                     New York, NY 10036-6797
                                                                     +1 212 698 3500 Main
                                                                     +1 212 698 3599 Fax
                                                                     www.dechert.com


                                                                     LINDA C. GOLDSTEIN

                                                                     linda.goldstein@dechert.com
                                                                     +1 212 698 3817 Direct
                                                                     +1 212 698 0684 Fax
May 3, 2019


VIA FEDEX AND ECF

Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Honickman, et al. v. BLOM Bank SAL, No. 1:19-cv-00008-KAM-SMG

Dear Judge Matsumoto:

Pursuant to Section IV.B.1 of the Court’s Chambers Practices and the Stipulation and Proposed
Order entered on February 8, 2019, I write to request a pre-motion conference to address a
dispositive motion. The Complaint in this civil action pleads a single aiding and abetting count
against Defendant BLOM Bank SAL (“BLOM”) under the civil liability provisions of the Anti-
terrorism Act (“ATA”), as amended by the Justice Against Sponsors of Terrorism Act
(“JASTA”), 18 U.S.C. § 2333(a) & (d). Because the allegations against BLOM are facially
inadequate, BLOM should be permitted to move to dismiss the Complaint.

BLOM is one of the oldest banks in Lebanon. Opened in Beirut in 1951, BLOM has no
operations in the United States. Its offices in 12 countries serve the niche market of Lebanese and
Arab expatriates and business people in Europe and act as trusted local full-service banks in the
Middle East. Plaintiffs allege that they (or their family members) were injured by a series of
violent attacks committed in Israel by alleged agents of the Islamic Resistance Movement
(“Hamas”) in 2001–2003.1 Plaintiffs allege that BLOM provided routine banking services to



1
          Over the years, Plaintiffs have brought multiple lawsuits against other defendants allegedly
responsible for their injuries. See, e.g., Kirschenbaum, et al. v. Islamic Republic of Iran, No. 03-cv-01708
(D.D.C.); Sokolow, et al. v. Palestine Liberation Organization, et al., No. 04-cv-00397 (S.D.N.Y); Linde, et
al., v. Arab Bank, PLC, No. 04-cv-2799 (E.D.N.Y.); Wolf, et al. v. Credit Lyonnais, S.A., No. 07-cv-00914
(E.D.N.Y.); Applebaum, et al. v. National Westminster Bank, PLC, No. 07-cv-00916 (E.D.N.Y.); Beer, et
al. v. ASSA Corporation, No. 13-cv-01848 (S.D.N.Y.); Averbach, et al. v. Cairo Amman Bank, No. 19-cv-
00004 (S.D.N.Y.); Spetner, et al. v. Palestine Investment Bank, No. 19-cv-00005 (E.D.N.Y.); Singer, et al.
v. Bank of Palestine, No. 19-cv-00006 (E.D.N.Y.).
                                                                 Honorable Kiyo A. Matsumoto
                                                                 May 3, 2019
                                                                 Page 2




charitable organizations that, by Plaintiffs’ own admission, engaged in actual charitable work.
These charities were later linked to Hamas.

Under the ATA’s basic framework and the standards of Bell Atlantic Corp. v. Twombly, 550 U.S.
544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), Plaintiffs have not stated a claim.
Nowhere in the Complaint do Plaintiffs allege sufficient facts to demonstrate that BLOM was
aware that it was playing any role in alleged terrorist activities, that BLOM knowingly or
substantially assisted the acts that resulted in Plaintiffs’ injuries, or that BLOM’s routine banking
services directly assisted the operatives who caused those injuries. And, at the very least, a
number of individual Plaintiffs should be dismissed because they lack standing or otherwise fail
to plead a claim under the ATA. The specific grounds for the proposed motion are as follows:

1. Plaintiffs do not plead sufficient facts tending to demonstrate that BLOM was aware it
played any role in the alleged terrorist activities. Under the Second Circuit’s decision in Linde v.
Arab Bank, PLC, 882 F.3d 314 (2d Cir. 2018), the mere provision of routine banking services to a
terrorist entity does not render a bank liable under an aiding and abetting theory. Instead,
“[a]iding and abetting requires the secondary actor to be ‘aware’ that, by assisting the principal, it
is itself assuming a ‘role’ in terrorist activities.” Linde, 882 F.3d at 329 (quoting Halberstam v.
Welch, 705 F.2d 472, 477 (D.C. Cir. 1983)). As one recent decision in this District explained:
“Evidence that Defendant knowingly provided banking services to a terrorist organization,
without more, is insufficient to satisfy JASTA’s scienter requirement.” Weiss v. Nat’l
Westminster Bank PLC, No. 05-cv-4622-DLI-RML, 2019 WL 1441118, at *11 (E.D.N.Y. Mar.
31, 2019)); see also O’Sullivan v. Deutsche Bank AG, No. 17-cv-8709-LTS-GWG, 2019 WL
1409446, at *10 (S.D.N.Y. Mar. 28, 2019) (dismissing for failure to state a claim where
complaint failed to allege facts showing that Defendants knew that financial services were
“destined” to aid organization responsible for the attacks). Here, the Complaint alleges nothing
more than that BLOM provided routine banking services to organizations that later were revealed
to be connected to Hamas. But none of the allegations, if true, would establish that BLOM was
aware of that connection at the time it provided those banking services or, more importantly, that
BLOM was aware that the banking services it provided to those customers were connected to
alleged terrorist activities. Even if BLOM did have reason to believe that its customers were in
some way affiliated with Hamas, that awareness alone would not subject BLOM to aiding and
abetting liability because Plaintiffs have not alleged facts demonstrating that the bank had any
sense that its routine banking services might be playing a role in terrorism.

2. Plaintiffs do not plead sufficient facts tending to demonstrate that BLOM knowingly
provided substantial assistance to the wrongful acts that caused their injuries. In addition to
the requirement that an aider and abettor be generally aware that it is assuming a role in terrorist
activities, JASTA requires that a defendant “knowingly provid[e] substantial assistance [to] . . .
the person who committed such an act of international terrorism.” Linde, 882 F.3d at 320
                                                                 Honorable Kiyo A. Matsumoto
                                                                 May 3, 2019
                                                                 Page 3




(quoting 18 U.S.C. § 2333(d)(2)). Here, again, the Complaint is legally deficient: Plaintiffs do
not plead that BLOM knowingly assisted the alleged terrorist activities or that it assisted those
activities in a substantial fashion. The case law sets forth six factors relevant to determining
whether an alleged act can satisfy the substantial assistance requirement of JASTA: “(1) the
nature of the act encouraged, (2) the amount of assistance given by defendant, (3) defendant’s
presence or absence at the time of the tort, (4) defendant’s relation to the principal,
(5) defendant’s state of mind, and (6) the period of defendant’s assistance.” Linde, 882 F.3d at
330. These factors cut decisively against a finding of substantial assistance. The “nature of the
act” at issue is the alleged provision of routine banking services to organizations that purported to
be legitimate charities (and that did in fact do charitable work) before the U.S. government
designated them as Specially Designated Global Terrorists (“SDGTs”) and BLOM’s subsequent
closing of their accounts. Plaintiffs make no effort even to try to quantify the “amount of
assistance” that BLOM is alleged to have provided, indirectly through charitable organizations, to
the alleged terrorist activities. BLOM’s alleged “relation to” the attacks was attenuated, at best.
BLOM is not alleged to have been present at any of the attacks. And Plaintiffs have not alleged
any facts suggesting that BLOM in any way encouraged or supported alleged terrorism.

3. Plaintiffs do not plead sufficient facts tending to demonstrate that BLOM’s routine
banking services directly assisted the acts that caused Plaintiffs’ injuries. In addition, under the
plain text of the ATA, as amended by JASTA, a defendant is liable only if it directly aided and
abetted the “person” who committed the relevant “act of international terrorism.” 18 U.S.C.
§ 2333(d)(2). But Plaintiffs do not allege that any BLOM account holder committed the attacks
that caused their harms. Instead, Plaintiffs have alleged that BLOM provided routine banking
services to charitable organizations that then aided and abetted alleged terrorist activities. But
JASTA does not impose liability for aiding and abetting an alleged aider and abettor. Siegel v.
HSBC Bank USA, N.A., No. 17-cv-6593-DLC, 2018 WL 3611967, at *4 (S.D.N.Y. July 27,
2018), appeal docketed No. 18-2540 (2d Cir. Aug. 27, 2018). Moreover, Plaintiffs’ allegations
come nowhere close to establishing any causal relationship between BLOM’s provision of routine
banking services and the attacks that caused Plaintiffs’ injuries.

4. Additionally and alternatively, certain individual Plaintiffs’ claims require dismissal. A
number of Plaintiffs are ineligible to sue under the ATA because they are not “national[s] of the
United States.” 18 U.S.C. § 2333(a); see Compl. ¶¶ 135, 260, 385, 458 (Plaintiffs are nationals of
Israel and France). In addition, others have not alleged injuries that were proximately caused by
an act of terrorism or fairly traceable to BLOM’s alleged actions, as required to establish a claim
and Article III standing. See Compl. ¶¶ 465–85 (describing injuries arising from slip-and-fall).

We will be prepared to address these issues at a pre-motion conference. The parties have agreed
to the following briefing schedule: BLOM’s moving papers to be served on June 3, 2019;
opposition papers to be served on July 8, 2019; and reply papers to be served on July 29, 2019.
                                      Honorable Kiyo A. Matsumoto
                                      May 3, 2019
                                      Page 4




Respectfully,

/s/ Linda C. Goldstein

Linda C. Goldstein

cc: All Counsel (via FedEx and ECF)
